Citation Nr: 0215836	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  02-03 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for service-connected 
cardiovascular disease with aortic insufficiency and stenosis 
and beginning mitral manifestation, currently rated as 60 
percent disabling.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel










INTRODUCTION

The veteran served on active duty from October 1939 to August 
1940.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for an increased evaluation in excess of 60 percent for 
service-connected cardiovascular disease with aortic 
insufficiency and stenosis and beginning mitral 
manifestation.


FINDINGS OF FACT

The veteran's service-connected cardiovascular disease is 
manifested by severely incapacitating symptomatology 
analogous to an inability on part of the veteran to perform a 
workload of greater than 3 METs (metabolic equivalents) 
without incurring fatigue and dizziness.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for cardiovascular 
disease with aortic insufficiency and stenosis and beginning 
mitral manifestation have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic 
Code 7000 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that a report of contact dated in August 2001 shows 
that the RO has provided the veteran with express notice of 
the provisions of the VCAA via a personal telephone 
conversation, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  Furthermore, the veteran was given 
notice of the revised version of 38 C.F.R. § 3.159 which 
contains duty to assist provisions which are consistent with 
the VCAA.  The veteran has been made aware of the information 
and evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim.  He has also been provided with a VA 
examination which addresses the increased rating claim on 
appeal.  Finally, we note in correspondence received from him 
that he has not identified any additional, relevant evidence 
that has not otherwise been requested or obtained.  The 
veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him. (See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).)  As a result of the development 
that has been undertaken, and in view of the favorable 
outcome of this appellate decision, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background & Analysis

The veteran's service medical records show that he was 
treated for rheumatic heart disease during active duty.  A 
rating decision dated in November 1940 shows that the veteran 
was granted service connection and a 10 percent evaluation 
for valvular heart disease with mitral stenosis and 
insufficiency.  In a rating decision dated in September 1942, 
he was assigned a 60 percent evaluation for cardiovascular 
disease with aortic insufficiency and stenosis and beginning 
mitral manifestation, effective from December 1940.  This 
rating has remained in continuous effect ever since that 
time.

In December 2000 the veteran reopened his claim, seeking an 
increased evaluation in excess of 60 percent for his service-
connected cardiovascular disease.  In support of his claim, 
the RO has obtained VA medical records dated from 1999 to 
2002 which show that he has received extensive treatment for 
his heart disease.  The records show that he received an 
aortic valve replacement in 1987 and that in April 1999 he 
underwent angioplasty surgery and also had a stent implanted 
in his right coronary artery.  A stress echo test performed 
in December 2000 revealed left ventricular dysfunction with 
an ejection fraction of 67 percent.  The records do not show 
a diagnosis of chronic congestive heart failure.  However, 
the records show that he suffered from exertional chest pain, 
fatigue, shortness of breath and dizziness and that he was 
severely limited in his ability to perform physical activity.

The report of a January 2001 VA examination shows that the 
examining physician noted that the veteran was present rated 
as 60 percent disabled due to his cardiovascular disease and 
that he was applying for a 100 percent rating.  The examiner 
noted the veteran's aforementioned medical history, including 
that he had an ejection fraction of 67 percent.  However, 
while noting that this ejection fraction was normal, the 
examiner also noted that the veteran was only able to walk a 
distance of less than one city block and the he experienced 
exertional chest pain when he tried to do something in his 
home and experienced 2 -3 episodes of chest pain per night 
which would arouse him from sleep.  The examiner presented 
the following statement in his commentary:

"(T)he patient has very limited exercise 
capacity with exertional classic chest pain due 
to ischemic heart disease.  Therefore, I. . . 
support his (claim for increased) compensation."

The veteran's records show that he is 81 years old at the 
present time.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).

The veteran's service-connected cardiovascular disease is 
rated under the provisions of 38 C.F.R. § 4.104, Diagnostic 
Code 7000, for valvular heart disease (including rheumatic 
heart disease).  His heart disease is currently rated as 60 
percent disabling.  The next highest evaluation provided for 
in the schedule is a 100 percent rating.  The criteria for a 
100 percent rating are cardiovascular disease manifested by 
chronic congestive heart failure, or; a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; a left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

The medical records do not show that the veteran currently 
has chronic congestive heart failure and his left ventricular 
ejection fraction is currently 67 percent, which is regarded 
as normal according to the opinion of the VA physician who 
examined the veteran in December 2001.  The record does not 
show that the veteran's metabolic equivalency was ever 
tested.  However, we find it significant that the veteran was 
noted by the VA examiner to be extremely limited in his 
ability to perform any exertional activity and that he would 
develop exertional chest pain with very light physical 
activity.  Furthermore, the examiner stated in his 
commentary, in essence, that he endorsed the veteran's claim 
for a 100 percent rating because the examiner found the 
veteran's medical condition to be severely impaired due to 
his cardiovascular disease.  In view of this supportive 
opinion we find that, notwithstanding the absence of a 
metabolic equivalency test, the balance of the objective 
medical evidence tends to present a disability picture 
analogous to an inability on part of the veteran to perform a 
workload of greater than 3 METs (metabolic equivalents) 
without incurring fatigue and dizziness.  We conclude that 
the facts of the case more closely approximate the criteria 
for a 100 percent rating.  Therefore, resolving all doubt in 
the veteran's favor, his claim for an increased evaluation in 
excess of 60 percent for his service-connected cardiovascular 
disease is granted, subject to the applicable laws and 
regulations which govern awards of VA compensation benefits.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7;  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation, to 100 percent, for cardiovascular 
disease with aortic insufficiency and stenosis and beginning 
mitral manifestation is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

